Exhibit 10.1

PEAPACK-GLADSTONE FINANCIAL CORPORATION

1998 Stock Option Plan

(As amended through December 31, 2005)

1.

Purpose

The purpose of the Peapack-Gladstone Financial Corporation’s (the “Corporation”)
1998 Stock Option Plan (the “Plan”) is to advance the interests of the Company
and its shareholders by providing those key employees of the Corporation, upon
whose judgment, initiative and efforts the successful conduct of the business of
the Corporation largely depends, with additional incentive to perform in
superior manner. A purpose of the Plan is also to attract people of experience
and ability to the service of the Corporation.

2.

Definitions

 

A.

Board of Directors or Board: means the board of directors of the Corporation.

 

 

B.

Change in Control: for purposes of this Plan, a Change in Control of the Company
shall mean an event of a nature that; (1) any “person” (as the term is used in
Sections 13(d) and 14(d) of the Exchange Act) who is not now presently but
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of the Company representing 25% or
more of the Company’s outstanding securities except for any securities purchased
by any tax-qualified employee benefit plan of the Company; or (2) individuals
who constitute the Board on the date hereof (the “Incumbent Board”) cease for
any reason to constitute at least a majority thereof, provided that any person
becoming a director subsequent to the date hereof whose election was approved by
a vote of at least three-quarters of the directors comprising the Incumbent
Board, or whose nomination for election by the Company’s stockholders was
approved by the same Nominating Committee serving under an Incumbent Board,
shall be, for purposes of this clause (2), considered as though he were a member
of the Incumbent Board; or (3) filing is made for regulatory approval to
implement a plan of reorganization, merger, consolidation, sale of all or
substantially all the assets of the Company or similar transaction in which the
Company is not the resulting entity or such plan, merger consolidation, sale or
similar transaction occurs; or (4) a proxy statement soliciting proxies from
shareholders of the Company, by someone other than the current management of the
Company, seeking stockholder approval of a plan of reorganization, merger or
consolidation of the Company or similar transaction with one or more
corporations as a result of which the outstanding shares of the class of
securities then subject to the plan or transaction are exchanged for or
converted into cash or property or securities not issued by the Company shall be
distributed; or (5) a tender offer is made for 25% or more of the voting
securities of the Company.

 

C.

Committee: means a committee consisting of those members of the Compensation
Committee of the Board of Directors who are non-employee members of the

 

 


--------------------------------------------------------------------------------



 

Board of Directors, all of whom are (i) “disinterested directors” as such term
is defined under Rule 16b-3 (“Rule 16b-3”) under the Securities and Exchange Act
of 1934, as amended (the “Exchange Act”), as promulgated by the Securities and
Exchange Commission and (ii) “outside directors” within the meaning of Section
162(m) of the Internal Revenue Code, subject to any transition rules applicable
to the definition of outside director.

 

D.

Date of Grant: means the date an Option is granted by the Committee.

 

E.

Disability: means the permanent and total inability by reason of mental or
physical infirmity, or both, of an employee to perform the work customarily
assigned to him. Additionally, a medical doctor selected or approved by the
Board of Directors must advise the Committee that it is either not possible to
determine when such Disability will terminate or that it appears probable that
such Disability will be permanent during the remainder of said Participant’s
lifetime.

 

F.

Fair Market Value: for purposes of the 1998 Stock Option Plan when used in
connection with Common Stock on a certain date, Fair Market Value means the
average of the high and low prices of known trades of the Common Stock on the
relevant date, or if the Common Stock was not traded on such date, on the next
preceding day on which the Common Stock was traded thereon.

 

G.

Incentive Stock Option: means an Option granted by the Committee to a
Participant, which Option is designated as an Incentive Stock Option pursuant to
Section 8.

 

H.

Non-qualified Stock Option: means an Option granted by the Committee to a
Participant and which is not designated by the Committee as an Incentive Stock
Option.

 

I.

Normal Retirement: means retirement at the normal or early retirement date as
set forth in any tax-qualified retirement/pension plan of the Company.

 

J.

Option: means the grant of Incentive Stock Options or Non-qualified Stock
Options granted under Section 7 or Section 8.

 

K.

Participant: means an employee of the Company or its affiliates chosen by the
Committee to participate in the Plan.

 

L.

Plan Year(s): means the part of the year beginning with the date the plan is
approved by a majority of the shareholders and ending on December 31, 1998, and
calendar years thereafter.

 

M.

Termination for Cause: means the termination upon an intentional failure to
perform stated duties, breach of a fiduciary duty involving personal dishonesty
or willful violation of any law, rule or regulation (other than traffic
violations or similar offenses) or final cease-and-desist order.

 

2

 


--------------------------------------------------------------------------------



 

3.

Administration

The Plan shall be administered by the Committee. The Committee is authorized,
subject to the provisions of the Plan, to establish such rules and regulations
as it sees necessary for the proper administration of the Plan and to make
determinations and interpretations in connection with the Plan it sees as
necessary or advisable. All awards to the proxy executives shall be approved in
writing by the Committee. All determinations and interpretations made by the
Committee shall be binding and conclusive on all Participants in the Plan and on
their legal representatives and successors in interest.

4.

Types of Awards

Awards under the Plan may be granted in any one or a combination of:

 

(a)

Non-qualified Stock Options;

 

(b)

Incentive Stock Options; and as defined below in paragraphs 7 and 8 of the Plan.

Subject to adjustment as provided in Section 13, the maximum number of shares
reserved for purchase pursuant to the exercise of options granted under the Plan
shall not exceed 65,000 of the shares of Common Stock of the Company, no par
value per share, subject to adjustments pursuant to this Section 5. These shares
of Common Stock may be either authorized but unissued shares or shares
previously issued and reacquired by the Company. No more than 6,500 shares may
be granted to any one individual under this Plan in any one year, subject to
adjustment as provided in Section 13. Shares subject to any unexercised portion
of a terminated, canceled or expired option granted hereunder, and pursuant to
which a Participant never acquired benefits of ownership, including payment of a
stock dividend (but excluding voting rights), may again be subjected to grant
and awards under the Plan.

6.

Eligibility

Officers and other employees of the Company shall be eligible to receive
Incentive Stock Options and Non-qualified Stock Options under the Plan.
Directors who are not employees or officers of the Company shall not be eligible
to receive Options under the Plan.

7.

Non-qualified Stock Options

 

7.1

Grant of Non-qualified Stock Options.

The Committee may, from time to time, grant Non-qualified Stock Options to
eligible employees and, upon such terms and conditions as the Committee may
determine, grant Non-qualified options in exchange for and upon surrender of
previously granted Options under this Plan. Non-qualified Stock Options granted
under this Plan are subject to the following terms and conditions.

 

(a)

Price. The purchase price per share of Common Stock deliverable upon the
exercise of each Non-qualified Stock Option shall determined by the Committee on
the date the option is granted. The purchase price shall not

 

3

 


--------------------------------------------------------------------------------



 

be less than 100% of the Fair Market Value of the Company’s Common Stock on the
Date of Grant and in no event below the par value of the Common Stock on the
Date of Grant. Shares may be purchased only upon full payment of the purchase
price. Payment of the purchase price may be made, in whole or in part, through
the surrender of shares of the Common Stock of the Company at the Fair Market
Value of such shares on the date of surrender determined in the manner described
in Section 2(i).

 

(b)

Terms of Options. The terms during which each Non-qualified Stock Option may be
exercised shall be determined by the Committee, but in no event shall a
Non-qualified Stock Option be exercisable in whole or in part more than 10 years
from the Date of Grant. The Committee shall determine the date on which each
Non-qualified Stock Option shall become exercisable and may provide that a
Non-qualified Stock Option shall become exercisable in installments. The shares
comprising each installment may be purchased in whole or in part at any time
after such installment becomes purchasable. The Committee may, in its sole
discretion, accelerate the time at which any Non-qualified Stock Option may be
exercised in whole or in part. Notwithstanding the above, in the event of a
Change in Control of the Company, all Non-qualified Stock Options shall become
immediately exercisable.

 

(c)

Termination of Employment. Unless otherwise determined by the Committee at the
time a Stock Option is granted, upon the termination of a Participant’s service
for any reason other than Disability, Normal Retirement, Change in Control,
death or Termination for Cause, the Participant’s Non-qualified Stock Options
shall be exercisable only as to those shares which were immediately purchasable
by the Participant at the date of termination and only for a period of three
years following termination. Notwithstanding any provision set forth herein or
contained in any Agreement relating to the award of a Stock Option, in the event
of Termination for Cause, all rights under the Participant’s Non-qualified Stock
Options shall expire upon termination. Unless otherwise determined by the
Committee at the time a Stock Option is granted, in the event of the death,
Disability, termination due to Change in Control or Normal Retirement of any
Participant, all Non-qualified Stock Options held by the Participant, whether or
not exercisable at such time, shall be exercisable by the Participant or his
legal representatives or successors in interest of the Participant for three
years or such longer period as determined by the Committee following the date of
the Participant’s death, Normal Retirement or cessation of employment due to
Disability or Change in Control, provided that in no event shall the period
extend beyond the expiration of the Non-qualified Stock Option term.

8.

Incentive Stock Options

 

8.1

Grant of Incentive Stock Options.

 

4

 


--------------------------------------------------------------------------------



 

The Committee may, from time to time, grant Incentive Stock Options to eligible
employees. Incentive Stock Options granted pursuant to the Plan shall be subject
to the following terms and conditions:

 

(a)

Price. The purchase price per share of Common Stock deliverable upon the
exercise of each Incentive Stock Option shall not be less than 100% of the Fair
Market Value of the Company’s Common Stock on the Date of Grant and in no event
below the par value of the Common Stock on the Date of Grant. However, if a
Participant owns stock possessing more than 10% of the total combined voting
power of all classes of Common Stock of the Company, the purchase price per
share of Common Stock deliverable upon the exercise of each Incentive Stock
Options shall not be less than 110% of the Fair Market Value of the Company’s
Common Stock on the Date of Grant. Shares may be purchased only upon payment of
the full purchase price. Payment of the purchase price may be made, in whole or
in part, through the surrender of shares of the Common Stock of the Company at
the Fair Market Value of such shares on the date of surrender determined in the
manner described in Section 2(i).

 

(b)

Amounts of Options. Incentive Stock Options may be granted to any eligible
employee in such amounts as determined by the Committee. The aggregate Fair
Market Value (determined as of the time the option is granted) of the Common
Stock with respect to which Incentive Stock Options granted are exercisable for
the first time by the Participant during any calendar year (under all plans of
the Participant’s employer corporation and its parent and subsidiary
corporations, if any) shall not exceed $100,000. The provisions of this Section
8.1(b) shall be construed and applied in accordance with Section 422(d) of the
Code and the regulations, if any, promulgated thereunder. To the extent an award
under this Section 8.1 exceeds this $100,000 limit, the portion of the award in
excess of such limit shall be deemed a Non-qualified Option.

 

(c)

Terms of Options. The term during which each Incentive Stock Option may be
exercised shall be determined by the Committee, but in no event shall an
Incentive Stock Options be exercisable in whole or in part more than 10 years
from the Date of Grant. If at the time an Incentive Stock is granted to any
employee, the employee owns Common Stock representing more than 10% of the total
combined voting power of the Company (or, under Section 425(d) of the Code, is
deemed to own Common Stock representing more than 10% of the total combined
voting power of all such classes of Common Stock, by reason of the ownership of
such classes of Common Stock, directly or indirectly, by or for any brother,
sister, spouse, ancestor or lineal descendent of such employee, or by or for any
corporation, partnership, estate or trust of which such employee is a
shareholder, partner or beneficiary), the Incentive Stock Option granted to such
employee shall not be exercisable after the expiration of five years from the
Date of Grant. No Incentive Stock Option granted under the Plan

 

5

 


--------------------------------------------------------------------------------



 

is transferable except by will or the laws of descent and distribution and is
exercisable in his lifetime only by the employee to whom it is granted.

The Committee shall determine the date on which each Incentive Stock Option
shall become exercisable and may provide that an Incentive Stock Option shall
become exercisable in installments. The shares comprising each installment may
be purchased in whole or in part at any time after such installment becomes
purchasable, provided that the amount able to be first exercised in a given year
is consistent with the terms of Section 422 of the Code. The Committee may, in
its sole discretion, accelerate the time at which any Incentive Stock Option may
be exercised in whole or in part. In the event of a Change in Control of the
Company, all Incentive Stock Options shall become immediately exercisable.

 

(d)

Termination of Employment. Upon the termination of a Participant’s service for
any reason other than Disability, Normal Retirement, Change in Control, death or
Termination for Cause, the Participant’s Incentive Stock Options shall be
exercisable only as to those shares which were immediately purchasable by the
Participant at the date of termination and only for a period of three months
following termination. In the event of Termination for Cause all rights under
the Participant’s Incentive Stock Options shall expire upon termination.

In the event of death or Disability of any employee, all Incentive at such time,
shall be exercisable by the Participant or the Participant’s legal
representatives or beneficiaries for three years following the date of the
Participant’s death or cessation of employment due to Disability. Upon
termination of the Participant’s service due to Normal Retirement, or a Change
in Control, all Incentive Stock Options held by such Participant, whether or not
exercisable at such time, shall be exercisable for a period of three months
following the date of Participant’s cessation of employment. In no event shall
the exercise period extend beyond the expiration of the Incentive Stock Option
term.

 

(e)

Compliance with Code. The options granted under this Section 8 of the Plan are
intended to qualify as incentive stock options within the meaning of Section
4212 of the Code, but the Company makes no warranty as to the qualifications of
any option as an incentive stock options within the meaning of Section 422 of
the Code.

9.

Rights of a Shareholder: Nontransferablility

No Participant shall have any rights as a shareholder with respect to any shares
covered by a Non-qualified and/or Incentive Stock Option until the date of
issuance of a stock certificate for such shares. Nothing in this Plan or in any
Option granted confers on any person any right to continue in the employ of the
Company or to continue to perform services for the Company or

 

6

 


--------------------------------------------------------------------------------



 

interferes in any way with the right of the Company to terminate a Participant’s
services as an officer or other employee at any time.

No Option under the Plan shall be transferable by the optionee other than by
will or the laws of descent and distribution and may only be exercised during
his lifetime by the optionee, or by a guardian or legal representative.

10.

Rights of a Shareholder: Transferability.

No Option under the Plan shall be transferable or assignable, or payable to or
exercisable by, anyone other than the Participant to whom it was granted, except
(i) by will or by the laws of descent and distribution, (ii) as a result of the
disability of a Participant or (iii) that the Committee (in the form of an
Option Agreement or otherwise) may permit transfers of Options by gift or
otherwise to a member of a Participant’s immediate family and/or trusts whose
beneficiaries are members of the Participant’s immediate family, or to such
other persons or entities as may be approved by the Committee. Notwithstanding
the foregoing, in no event shall Incentive Stock Options be transferable or
assignable other than by will or by the laws of descent and distribution.

 

11.

Agreement with Grantees

Each grant of Options, will be evidenced by a written agreement, executed by the
Participant and the Company which describes the conditions for receiving the
Options including the date of grant, the purchase price if any, applicable
periods, and any other terms and conditions as may be required by the Board of
Directors or applicable securities law.

12.

Designation of Beneficiary

A Participant may, with the consent of the Committee, designate a person or
persons to receive, in the event of death, any Options to which the Participant
would then be entitled. Such designation will be made upon forms supplied by and
delivered to the Company and may be revoked in writing. If a Participant fails
effectively to designate a beneficiary, then the Participant’s estate will be
deemed to be the beneficiary.

13.

Dilution and other Adjustments

In the event of any change in the outstanding shares of Common Stock of the
Company by reason of any stock dividend or split, recapitalization, merger,
consolidation, spin-off, reorganization, combination or exchange of shares, or
other similar corporate change, or other increase or decrease in such shares
without receipt or payment of consideration by the Company, the Committee will
make such proportionate adjustments to previously granted Options, to prevent
dilution or enlargement of the rights of the Participant, including any or all
of the following:

 

(a)

proportionate adjustments in the aggregate number of kind of shares of Common
Stock which may be awarded under the Plan;

 

7

 


--------------------------------------------------------------------------------



 

 

(b)

adjustments in the aggregate number or kind of shares of Common Stock covered by
Options already granted under the Plan;

 

(c)

adjustments in the purchase price of outstanding Incentive and/or Non-qualified
Stock Options.

No such adjustments may, however, materially change the value of benefits
available to a Participant under a previously granted Options.

14.

Tax Withholding

There shall be deducted from each distribution of cash and/or Common Stock under
the Plan the amount required by any governmental authority to be withheld for
income tax purposes.

15.

Amendment of the Plan

The Board of Directors may at any time, and from time to time, modify or amend
the Plan in any respect subject to obtaining any shareholder approval required
by applicable New Jersey and Federal banking law; provided further that if it
has been determined to continue to qualify the Plan under Rule 16b-3,
shareholder approval shall be required for any such modification or amendment is
required in order to qualify under 16B-3, including any modifications or
amendments which:

 

(a)

increases the maximum number of shares for which options may be granted under
the Plan (subject, however, to the provisions of Section 12 hereof);

 

(b)

reduces the exercise price at which Options may be granted (subject, however, to
the provisions of Section 12 hereof):

 

(c)

extends the period during which Options may be granted or exercised beyond the
times originally prescribed; or

 

(d)

changes the persons eligible to participate in the Plan.

Failure to ratify or approve amendments or modifications to subsections (a)
through (d) of this Section by shareholders shall be effective only as to the
specific amendment or modification requiring such ratification. Other
provisions, sections, and subsections of this Plan will remain in full force and
effect.

No such termination, modification or amendment may affect the rights of a
Participant under an outstanding Option.

16.

Effective Date of Plan

This Plan was approved by the Board of Directors on February 12, 1998 and,
subject to first obtaining approval at the 1998 Annual Meeting of the
Shareholders of the Company by the affirmative vote of a majority of the shares
of Common Stock of the Company entitled to vote at the 1998 Annual Meeting.

 

8

 


--------------------------------------------------------------------------------



 

17.

Termination of the Plan

The right to grant Options under the Plan will terminate upon the earlier of ten
(10) years after the Effective Date of the Plan or the issuance of Common Stock
or the exercise of Options equivalent to the maximum number of shares reserved
under the Plan as set forth in Section 5. The Board of Directors has the right
to suspend or terminate the Plan at any time, provided that no such action will,
without the consent of a Participant, adversely affect his rights under a
previously granted Option.

18.

Applicable Law

The Plan will be administered in accordance with the laws of the State of New
Jersey and applicable Federal law.

19.

Compliance with Section 16

If this Plan is qualified under Rule 16b-3, with respect to persons subject to
Section 16 of the Exchange Act, transactions under this Plan are intended to
comply with all applicable conditions of Rule 16b-3 or its successors under the
Exchange Act. To the extent any provisions of the Plan or action by the
Committee fail to so comply, it shall be deemed null and void, to the extent
permitted by law and deemed advisable by the Committee.

 

 

9

 

 

 